Citation Nr: 1016512
Decision Date: 05/04/10	Archive Date: 07/08/10

Citation Nr: 1016512	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-00 361A	)	DATE MAY 04 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder, with depression.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for umbilical hernia.

5.  Entitlement to service connection for tendonitis.

6.  Entitlement to service connection for osteoarthritis.

7.  Entitlement to service connection for left ear hearing 
loss.

8.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right ear hearing 
loss.

9.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for flat feet.

10.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lung disorder.

11.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disorder.

12.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type 2.

13.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.

14.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.

15.  Entitlement to a compensable initial evaluation for 
diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to July 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from multiple rating decisions by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

In April 2007, the Board issued a decision which, in 
pertinent part, denied the Veteran's claims seeking service 
connection for a left knee disorder, and denied his attempts 
to reopen his claims of service connection for flat feet, a 
lung disorder, a skin disorder, and right ear hearing loss.  
The Veteran timely appealed the Board's decision on these 
issues to the United States Court of Appeals for Veterans 
Claims (Court). In October 2008, based on a Joint Motion for 
Remand (Joint Motion), the Court issued an order remanding 
these issues for compliance with the Joint Motion.

The Board's April 2007 decision also found that new and 
material evidence had been submitted to reopen the Veteran's 
claim seeking service connection for a left ear disorder.  It 
then remanded the reopened claim of service connection for 
left ear disorder, as well as the issue of entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
with depression, and the issues of increased initial 
evaluations for diabetes mellitus, type 2, and for peripheral 
neuropathy of the right and left lower extremities, for 
additional evidentiary development.

During the course of this appeal, the RO issued a November 
2007 rating decision which denied service connection for 
hypertension, umbilical hernia, tendonitis, and 
osteoarthritis.  The Veteran subsequently perfected an appeal 
of these issues.  

In October 2008, the RO the RO issued a rating decision 
granting service connection at a noncompensable rating for 
diabetic nephropathy, effective from July 23, 2008.  The 
Veteran subsequently perfected an appeal of this decision 
seeking a compensable initial evaluation.

The decision below grants entitlement to service connection 
for PTSD, with depression.  The remaining issues on appeal 
are addressed in the Remand portion of the decision below and 
are remanded to the RO.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process. 38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded this matter for additional procedural development 
regarding the Veteran's claims seeking service connection for 
left knee disorder, and attempting to reopen his claims of 
service connection for flat feet, a lung disorder, a skin 
disorder, and right ear hearing loss. Accordingly, in order 
to prevent prejudice to the Veteran, the portion of the 
Board's April 2007 decision addressing these issues must be 
vacated, and a new decision on these issues will be entered 
as if the April 2007 decision by the Board had never been 
issued.


FINDING OF FACT

The evidence of record establishes that the Veteran has 
PTSD, with depression, and that this condition can not be 
reasonably disassociated with his combat-related experiences 
while he was serving in Vietnam.  


CONCLUSION OF LAW

PTSD, with depression, was incurred during military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the Veteran's claim 
seeking service connection for PTSD, with depression.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the Veteran served on active duty in the Army 
from November 1968 to July 1970, including service in the 
Republic of Vietnam from July 1969 to July 1970.  The 
Veteran's service personnel records give no evidence of 
participation in combat.  These records listed his serving as 
an artillery recorder for A Battery, 3rd Battalion, 16th 
Artillery, during his service in Vietnam.  However, no 
decorations, medals, badges, or commendations confirming his 
participation in combat were indicated.  

In support of his claim, the Veteran has alleged multiple 
inservice stressors.  In a June 2003 treatment report he 
reported that his most significant inservice traumatic 
experience occurred when a mortar hit the unit firing a gun 
next to theirs, killing two and wounding five.  He further 
alleged to have witnessed a grenade explode within a medical 
tent and that he saw a bloody nurse exit the tent afterwards.  
He also reported having to continue with his fire missions, 
despite receiving small arms, rockets and mortar fire from 
the enemy.  In January 2004 and August 2006 statements, the 
Veteran reported being exposed to numerous small arm, rocket 
and mortar attacks after being transferred to landing zone 
Hawk Hill in September 1969.  

Post service treatment records reflect diagnoses of PTSD and 
depression, since 1996.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (holding that a current disability exists if 
the diagnosed disability is present at the time the claim is 
filed or during the pendency of the claim, even if the 
disability resolves prior to adjudication).  

Opinion letters, dated in October 2003 and April 2004, were 
received from VA psychologist, P. Timmons, Ph.D.  The VA 
psychologist noted that she specialized in the treatment of 
combat-related trauma and PTSD.  The letters noted that 
during service, the Veteran was exposed to incoming mortar 
and rocket fire, automatic weapons fire, and small arms fire.  
The Veteran also reported having witnessed soldiers being 
wounded and killed. The VA psychologist concluded with a 
diagnosis of PTSD, chronic and severe, related to his 
military service.  

In May 2008, a VA examination for PTSD was conducted.  The 
report noted the Veteran's inservice stressor of being 
attacked while at landing zone Hawk Hill during the TET 
offensive.  In discussing post service stressors, the Veteran 
report having been shot several times, and having been hit in 
the head with a pick handle.  Following a mental status 
examination, the report concluded with diagnoses of PTSD, 
depression secondary to PTSD, alcohol abuse, and cocaine 
abuse.  The VA examiner then opined that the Veteran has 
signs and symptoms of PTSD, but that it was impossible to 
attribute the PTSD to any specific to Vietnam stressor versus 
his post service stressors.  

 "Just because a physician or other health professional 
accepted appellant's description of his [wartime] experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  

In response to the RO's request to verify the Veteran's 
alleged stressors, the United States Armed Services Center 
for Research of Unit Records (USASCRUR) in November 2007 
noted that from December 15, 1969 through March 15, 1970, A 
Battery, 3rd Battalion, 16th Artillery, was located at Hawk 
Hill.

The USASCRUR report noted that there was an attack on Chu Lai 
on January 25, 1970, with Chu Lai receiving eight rockets 
resulting in one person being wounded.  Moreover, the report 
noted that the "3d Battalion, 16th Artillery, Recommendation 
for Award of the Presidential Unit Citation, dated December 
12, 1969 states that at 0230 hours on August 12, 1969 there 
was an attack on Fire Support Base Hawk Hill staged by an 
estimated 100 North Vietnamese Army Sappers.  The objective 
of the enemy was to destroy the six howitzers of Battery A, 
3d Battalion, 15th Artillery.  The position became a 
holocaust as rocket propelled grenades and satchel charges 
began exploding in the area.  This was followed by continuous 
mortar fire by the enemy.  Over 100 rounds impacted the 
area."  The report also noted that other attacks were 
documented on Chu Lai Fire Support Base Hawk Hill and LZ West 
during 1969 and 1970, but none documented between December 
15, 1969 and March 15, 1970.

Under these circumstances, and resolving all reasonable 
doubt in favor of the Veteran, the Board finds that the 
evidence includes credible supporting evidence that he was 
exposed to a combat-related stressor while assigned to 
Battery A, 3d Battalion, 15th Artillery, in August 1969.  In 
making this determination, the Board points out that the 
Veteran has provided details concerning incidents occurring 
over thirty-five years ago.  Moreover, while all of the 
details of the Veteran's claimed inservice stressors do not 
precisely mirror the findings from USASCRUR, there are enough 
similarities to conclude that they are discussing the same 
events.  Accordingly, the Board finds that the Veteran's 
claimed inservice combat stressors are verified.  

The remaining issue to be addressed in this case is whether 
the Veteran has been diagnosed with PTSD, which is linked to 
his combat stressors.

In reviewing the evidence in the Veteran's claims folder, it 
seems that the Veteran has been diagnosed with PTSD, with 
secondary depression.  Although the VA examiner in May 2008 
was unable to relate this condition directly to the Veteran's 
military stressors, another VA physician did find a causal 
link to be present.  Under these circumstances, the Board 
finds that the evidence is at least in equipoise as to 
whether the Veteran has PTSD, with secondary depression, 
that is related to his traumatic combat experiences in 
service.  Accordingly, the Board resolves reasonable doubt 
in the Veteran's favor and finds that the evidence supports 
a grant of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5107(b).           


ORDER

Service connection for PTSD, with depression, is granted.


REMAND

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  



A.  SSA Records

The October 2008 Joint Motion requires that an attempt must 
be made to obtain all records relating to the benefits 
awarded to the Veteran by the Social Security Administration 
(SSA), effective from June 2003.  

While the RO has requested records from SSA, it appears that 
SSA has only provided documents relating to a prior claim 
filed by the Veteran in September 1993.  Thus, the RO must 
attempt to obtain all records available from SSA relating to 
the Veteran's subsequent claim for benefits which became 
effective around June 2003, and which were first paid in July 
2004. Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding 
that a remand by the Board confers on the Veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand).

B.  Newly Submitted Evidence

In January 2010, the Veteran's representative submitted 
extensive VA medical treatment records, dated from November 
2008 to December 2008.  These medical records were submitted 
without waiver of RO consideration.  Moreover, it does not 
appear that the RO has reviewed these records in considering 
the claims on appeal.  Accordingly, the Board must return the 
case to the RO for consideration of the additional evidence 
and issuance of a supplemental statement of the case.  See 38 
C.F.R. § 19.31 (2009).

C.  Updated Medical Evidence

Given the passage of time herein, the Board finds that the 
Veteran's recent treatment records should be obtained, and 
that he should be scheduled for VA examinations to ascertain 
the current severity of his service-connected diabetes 
mellitus, type II, and its secondary conditions.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and 
contemporaneous medical examination).  The Veteran's most 
recent VA examination for diabetes mellitus was conducted in 
December 2005, and his February 2009 VA genitourinary 
examination was conducted without access to the Veteran's 
claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for each of the 
disorders remaining on appeal herein 
since August 2008.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The RO should obtain all of the 
Veteran's available records from SSA 
pertaining to a disability decision 
concerning benefits for which entitlement 
began around June 2003, and that were 
first being paid in July 2004.  If any of 
the above records are not available, that 
fact should be specifically noted in the 
claims folder.  If records sought are not 
obtained, the RO should provide proper 
notification in compliance with 38 C.F.R. 
§ 3.159(e)(1).

3.  The RO must then have the Veteran 
undergo the appropriate VA examinations 
to determine the severity of his service-
connected diabetes mellitus, type 2; 
peripheral neuropathy, right lower 
extremity; peripheral neuropathy, left 
lower extremity; and diabetic 
nephropathy.  The Veteran's claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  All tests and studies 
deemed necessary must be performed.  The 
examiner must provide commentary as to 
all symptoms shown upon examination, 
including neurological and genitourinary 
findings.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examinations and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for a scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims on appeal 
must be readjudicated.  If any claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0710507	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-00 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for depressive 
disorder.

3.  Entitlement to service connection for left knee disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for flat feet.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for lung disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for skin disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.


8.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type 2.

9.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, right lower extremity.

10.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in January 
2004, in March 2004, in April 2004, and in June 2005, by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), depressive disorder, and 
left ear hearing loss, as well as the issues of increased 
disability ratings for diabetes mellitus, type 2, and for 
peripheral neuropathy of the right and left lower extremities 
are addressed in the Remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's current left knee disorder, diagnosed as 
degenerative arthritis, began many years after service and is 
not related thereto.

2.  In June 1996, the RO denied the veteran's initial claim 
for service connection for foot problems, including flat 
feet.  The veteran did not perfect an appeal of this 
decision.

3.  Evidence received since the June 1996 RO decision is 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for flat feet.

4.  In December 1970, the RO denied the veteran's initial 
claim for service connection for a lung disorder.  The 
veteran did not perfect an appeal of this decision.

5.  Evidence received since the December 1970 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a lung disorder.

6.  In June 1996, the RO denied the veteran's initial claim 
for service connection for a skin disorder.  The veteran did 
not perfect an appeal of this decision.

7.  Evidence received since the June 1996 RO decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim for 
service connection for a skin disorder.

8.  In a June 1996 decision, the RO denied the veteran's 
initial claim for service connection for bilateral hearing 
loss.  The veteran did not perfect an appeal of this 
decision.

9.  Evidence received since the June 1996 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim for service connection for right ear 
hearing loss.

10.  Evidence received since the June 1996 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for left ear 
hearing loss.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a foot disorder, to include flatfeet 
is not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2006).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a lung disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2006).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2006).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for right ear hearing loss is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2006).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for left ear hearing loss is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in December 2003, in November 2004, in July 2005, and 
in March 2006, as well as other letters, the statements of 
the case, and supplemental statements of the case, advised 
the veteran of the foregoing elements of the notice 
requirements.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  The veteran has been informed 
through letters, rating decisions, and statements of the 
case, of the definition of new and material evidence, and 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denials.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service personal 
records, service medical records, VA medical treatment 
records, and identified private treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, 
all necessary VA medical examinations have been obtained.  
The Board notes that a VA examination regarding the etiology 
of veteran's left knee disorder is not necessary in this 
matter.  There is no evidence that this condition existed 
during service, or for more than thirty years thereafter; and 
there is no competent evidence of record suggesting that this 
condition may be related to the veteran's military service.  
38 C.F.R. § 3.159.  As for the veteran's attempts to reopen, 
a VA examination is not warranted until a previously denied 
claim has been reopened by new and material evidence.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The evidence of record shows that the veteran began receiving 
benefits from the Social Security Administration in July 
2004.  Nevertheless, the Board does not find that a remand to 
obtain these records is necessary in order to adjudicate the 
claims addressed below.  Specifically, this evidence would 
not include competent evidence of medical nexus, as any such 
medical opinion contained therein would necessarily be based 
upon an incomplete review of the record, and in reliance upon 
the veteran's own self-reported history.  Although the 
examiners reported a history of a heart disorder dating to 
military service, this is simply the veteran's recitation of 
his history, and does not establish in any way a relationship 
between service and his current heart disorder.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

I.  Claims for Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis and sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A. Left Knee Disorder

The veteran is seeking entitlement to service connection for 
a left knee disorder.  A review of the veteran's service 
medical records was silent as to any treatment or complaints 
of a left knee disorder.  His separation examination, 
performed in July 1970, noted that his lower extremities were 
normal.  On the report, the veteran described his health as 
excellent.

The first post service complaint of, or treatment for, a left 
knee disorder is in 2004, which is over thirty-three after 
his discharge from the service.  Specifically, a February 
2004, treatment report noted that the veteran requested that 
he be given a cane.  X-ray examination of the left knee, 
performed in August 2004, revealed degenerative changes of 
the left knee, with slight narrowing of the medial aspect of 
the knee joint.  A treatment report, dated in November 2004, 
noted complaints of bilateral knee pain.  The diagnosis was 
bilateral knee degenerative arthritis.  X-ray examination of 
both knees while standing, conducted in January 2006, 
revealed degenerative changes of the medial compartments of 
both knees, worse on the right, and advanced arthritic 
changes to the other knee compartments of both knees.  The 
veteran underwent a right knee replacement in January 2006.

The veteran's service medical records are negative for 
findings or complaints of a left knee disorder.  Subsequent 
to service discharge, there is no showing of treatment or 
complaints of a left knee disorder for over thirty years 
after the veteran's discharge from the service.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

While the veteran is shown to currently have a left knee 
condition, there is no medical evidence linking this 
condition to his military service.  Moreover, the veteran has 
not attributed this condition to any specific inservice 
injury or disease.
Thus, a preponderance of the evidence on file is against the 
veteran's claim for service connection for a left knee 
disorder.  

As the preponderance of the evidence is against the claim for 
service connection for left knee disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Reopening Claims - New and Material Evidence

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  


A.  Flat Feet

The veteran is seeking to reopen his claim for service 
connection for flat feet.

The veteran's initial claim seeking service connection for 
foot problems (including flat feet) was denied by the RO in a 
June 1996 rating decision.  Notice of this decision was sent 
to the veteran that same month, and he did not timely file a 
notice of disagreement thereafter.  Thus, the June 1996 RO 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The RO's June 1996 decision denied the veteran's claim for 
foot problems indicating that this condition had not been 
shown during his active duty military service.  The decision 
noted that the veteran's feet were reported to be very flat, 
as shown by a VA examination report dated in June 1996.

Since the RO's June 1996, the veteran has submitted and the 
RO has obtained numerous post service treatment reports 
showing treatment for flat feet.  A July 2003 treatment 
report diagnosed pes planus with posterior tibial 
dysfunction.  Thereafter, the veteran was supplied with 
orthotic inserts.  A treatment report dated in March 2004, 
noted that the veteran stated that the inserts in his boots 
felt great.  The report concluded with an assessment of 
bilateral pes planus, with posterior tibial tendonitis.  
Subsequent records revealed ongoing treatment for this 
condition.

Although new, this evidence is not material in that it fails 
to indicate that the veteran's condition is related to his 
military service.  Evidence of the veteran's flat feet was 
before the RO at the time of its June 1996 decision, and the 
evidence received since that time simply reflects that 
treatment for this condition is ongoing.  There is no 
objective evidence of record linking this condition to 
veteran's active duty service.

The Board concludes that new and material evidence has not 
been submitted since the June 1996 unappealed RO decision 
which denied service connection for foot problems.  Thus, the 
claim for service connection for flat feet has not been 
reopened, and the RO's June 1996 decision remains final.  


B.  Lung Disorder

The veteran's initial claim seeking service connection for a 
lung disorder was denied by the RO in a December 1970 rating 
decision.  Notice of this decision was sent to the veteran 
that same month, and he did not timely file a notice of 
disagreement thereafter.  Thus, the December 1970 RO decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

At the time of the RO's December 1970 rating decision, the 
evidence of record consisted primarily of the veteran's 
service medical records.  An inservice treatment report dated 
in September 1969, noted the veteran's complaints of a 
nonproductive cough and some shortness of breath.  The 
impression was rule out chest pathology.  X-ray examination 
of the chest was found to be negative, and no follow-up 
treatment for this condition was indicated.  An inservice 
treatment report dated in February 1970, revealed treatment 
for a possible viral syndrome or cold.  The veteran denied 
having a cough at that time.  Physical examination revealed 
the lungs and throat to be clear.  His separation examination 
performed in July 1970, noted his lungs and chest were 
normal.  The report also noted that the veteran felt his 
overall condition was excellent.

Since the RO's December 1970 rating decision, the veteran has 
submitted numerous post service treatment reports showing 
treatment for a lung disorder.  

A VA general medical examination, dated in May 1996, noted 
that the veteran's respiratory system was clear to 
auscultation.  A treatment report, dated in October 1996, 
noted that the veteran had been shot in the arm and chest 
approximately seven or eight years earlier.  A 
hospitalization report, dated in June 2003, noted a diagnosis 
of interstitial lung disease.  A treatment report, dated in 
September 2003, noted that the veteran had a prior medical 
history of gunshot wound surgeries through the chest, left 
arm, and left foot.  X-ray examination of the chest, 
performed in December 2004, revealed findings of prominent 
interstitial markings in both lungs which may represent 
chronic interstitial pulmonary disease.  The report concluded 
with an impression of no acute infiltration or consolidation.  
A gallium scan, performed in December 2004, revealed an 
impression of diffusely abnormal pulmonary labeling 
consistent with ongoing active alveolitis, and abnormally 
increased and asymmetrical salivary and parotid gland uptake.

Although new, this evidence is not material in that it fails 
to indicate that the veteran's current condition is related 
to his military service.  At best, the newly submitted 
evidence shows that the veteran has a current lung disorder.  
Nevertheless, the evidence is not material in that this 
condition is 
first shown over thirty years after the veteran's discharge 
from the service, and there is no competent evidence of 
record linking this condition to the veteran's active duty 
military service.

Where, as here, resolution of an issue under consideration 
turns on a medical matter, an unsupported lay statement, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  While the veteran's statements would be competent 
evidence that an injury in service occurred, he is not 
competent to diagnosis the etiology of a current medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


In reaching its conclusion herein, the Board notes that the 
veteran's current lung disorder, alternatively diagnosed as 
interstitial pulmonary disease and alveolitis, is not a 
condition which is entitled to a presumption of service 
connection based upon inservice exposure to herbicide agents, 
including Agent Orange.  See 38 U.S.C.A. 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Moreover, he has not provided any 
competent evidence linking this condition to his inservice 
exposure to herbicide agents.  38 U.S.C.A. 1116; Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board concludes that new and material evidence has not 
been submitted since the December 1970 RO decision which 
denied service connection for lung disorder.  Thus, the claim 
has not been reopened, and the RO's December 1970 RO decision 
remains final.  



C.  Skin Disorder

The veteran's claim for service connection for a skin 
disorder was previously denied by the RO in a June 1996 
rating decision.  Notice of this decision was sent to the 
veteran that same month, and he did not file an appeal.  
Accordingly, this decision is considered final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  

As for his original claim for service connection for a skin 
disorder, the RO's June 1996 decision denied service 
connection for this condition indicating that there was no 
treatment for a skin disorder shown during service, and that 
his current skin disorders were not shown to be related to 
his active duty service, including his inservice exposure to 
herbicide agents, including Agent Orange.

Evidence in the claims folder at the time of the June 1996 RO 
decision included the veteran's service medical records, as 
well a VA examination for the skin, performed in May 1996.  
The VA examination report noted a large hypopigmented lump in 
the veteran's left cheek and multiple bumps in the hairy 
areas of his neck and chest.  The diagnosis was keloid 
formation and generalized follicultitis.  In addition, a VA 
general physical examination dated in May 1996, noted 
scattered blackheads, especially on the veteran's back.  It 
also noted that he had a history of a chemical burn across 
the left side of his back in the rib area and the inside of 
the left upper arm.  

In support of his claim to reopen, post service VA medical 
treatment records have been obtained.  While these treatment 
records may be new, they are not material to the issue 
herein, and they do not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a skin disorder.  38 C.F.R. § 3.156.

A review of the new medical treatment records essentially 
revealed ongoing treatment for the veteran's prior skin 
conditions.  A treatment report dated in June 2003, noted the 
veteran's keloid formation of the left check.  A treatment 
report, dated in September 2003, noted that he had xerosis 
and scars secondary to his folliculitis.  A VA examination of 
the skin performed in November 2003, diagnosed of 
folliculitis scarring, with no current active inflammatory 
lesions.


Nevertheless, none of this medical evidence suggests a link 
between a current skin disorder and the veteran's military 
service, many years earlier.  None of the current skin 
disorders noted are entitled to a presumption of service 
connection based upon inservice exposure to herbicide agents, 
including Agent Orange.  See 38 U.S.C.A. 1116; 38 C.F.R. §§ 
3.307, 3.309.  As such, this evidence is not material to the 
issue of service connection for skin disorder.  Moreover, 
these records do not raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a skin disorder.  38 C.F.R. § 3.156.

The veteran also has submitted statements and argument in 
support of his claim to reopen.  A review of these 
statements, however, fails to reveal any new contentions 
herein.  These statements are deemed to be cumulative and 
redundant of his prior allegations, and thus not new 
evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
It is not material evidence since it does not raise a 
reasonable possibility of substantiating the claim.  

The Board concludes that new and material evidence has not 
been submitted since the May 1996 RO decision.  Thus, the 
decision remains final, and the appeal is denied.

D.  Bilateral Hearing Loss

The veteran's initial claim for service connection for 
bilateral hearing loss was previously denied by the RO in a 
June 1996 rating decision.  Notice of this decision was sent 
to the veteran that same month, and he did not file an 
appeal.  Accordingly, this decision is considered final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

At the time of the RO's June 1996 decision, no evidence of a 
current hearing loss had been shown.  In addition, the 
veteran's service medical records, which were of record, 
revealed no complaints of, or treatment for, bilateral 
hearing loss, and the veteran's separation examination, 
performed in July 1970, noted that his hearing acuity was 
15/15, bilaterally, using whispered and spoken voice testing.
 
Since 1196, the RO has received additional post service 
medical treatment records, to include a VA audiological 
consultation report, dated in August 2005.  This report noted 
the veteran's complaints of military noise exposure from 
artillery while in Vietnam.  Audiological testing revealed 
puretone pure tone thresholds, in decibels, ranging from 15 
to 25, in the 500 to 4000 Hertz levels, using air and bone 
testing.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 92 in the left 
ear.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

Under these circumstances, the Board finds that the veteran 
has now submitted evidence of a current hearing loss in his 
left ear, which relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for left 
ear hearing loss.  Accordingly, new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for left ear hearing loss, and the claim is 
reopened.

However, the evidence submitted to reopen the claim of 
entitlement to service connection for right ear hearing loss 
is not new and material.  The new evidence does not show a 
current hearing loss in the right ear for VA purposes and 
therefore, does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for right ear hearing impairment.  Until the veteran meets 
his threshold burden of submitting new and material evidence 
in order to reopen this claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for left knee disorder is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a foot disorder, to include flat feet, 
is denied.  

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a lung disorder is denied.  

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a skin disorder is denied.  

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for right ear hearing loss is denied.  

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for left 
ear hearing loss, and to this extent only, the appeal is 
granted.  


REMAND

A.  PTSD & Depressive Disorder

Current medical records include diagnoses of PTSD and major 
depressive disorder.  In support of his claim for service 
connection for PTSD, the veteran has alleged multiple 
inservice stressors in Vietnam.  

In developing the veteran's claim, the RO found that the 
veteran had not submitted sufficient information to warrant 
an attempt to verify the veteran's claimed stressors with the 
U.S. Armed Services Center for Research of Unit Records, now 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  

Recently, the veteran has submitted additional information 
which, along with the prior evidence of record, warrants an 
attempt to verify the veteran's alleged stressors with the 
JSRRC.  Specifically, in August 2006, the veteran submitted a 
statement indicating that the base where he was stationed was 
attacked during the Vietnamese Tet holiday, which occurs 
yearly in January or February.  The Board also notes that 
many of the veteran's other statements filed herein refer to 
the attack during the Tet offensive.  As the veteran's 
service personnel records verify that he served in Vietnam 
from July 1969 to July 1970, a search of his unit records 
from mid-December 1969 to mid-March 1970, should be 
conducted.  Moreover, additional development as detailed 
below should be accomplished.  Finally, if any stressor is 
verified, the veteran should be afforded a new VA examination 
for PTSD.

The Board notes that the veteran's representative has argued 
that a search of the veteran's unit records should be 
conducted for the entire year during which the veteran was in 
Vietnam.  Unfortunately, JSRRC will only conduct unit 
searches for up to a three month period.  Thus, it is very 
important that the veteran attempt to provide additional 
details which will permit the RO to verify his reported 
stressors.

Given the overlapping symptomatology exhibited by PTSD and 
depressive disorder, the Board finds the issues of service 
connection for PTSD and depressive disorder to be 
inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 
(1994).

B.  Diabetes Mellitus and Peripheral Neuropathy, Bilateral 
Lower Extremities.

A review of the veteran's claims folders reveals that he was 
awarded benefits from the Social Security Administration 
(SSA), effective from July 2004.  Records relating to this 
award of benefits are relevant to the veteran's claims for 
initial disability ratings for his diabetes mellitus, type 
II, and peripheral neuropathy of the bilateral lower 
extremities.  See 38 C.F.R. § 3.159(c)(2).  Specifically, the 
effective dates of service connection for these conditions 
are in May 2003.  See Fenderson v. West, 12 Vet. App. 119 
(1999)(allows for staged ratings).  Thus, the RO must attempt 
to obtain all records available from SSA.

C.  Left Ear Hearing Loss

By the decision above, the claim of entitlement to service 
connection for left ear hearing loss was reopened.  
Accordingly, under the provisions of the VCAA, VA has a duty 
to assist the veteran to include a VA examination when 
warranted by the evidence of record.  38 C.F.R. 
§ 3.159(c)(4).  In light of a current disability and the 
veteran's military occupation specialty of artillery, the 
Board finds that a medical opinion is necessary to make a 
decision on the claim.  

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO must have the veteran identify 
all VA and non-VA medical treatment 
providers who have treated him for: (1) 
any psychiatric disorder, including PTSD 
and depressive disorder, (2) diabetes 
mellitus, type II, (3) left ear hearing 
loss, and (4) peripheral neuropathy of 
the bilateral lower extremities, since 
May 2006.  The RO must then attempt to 
obtain copies of the identified medical 
records.  

2.  The RO should obtain the veteran's 
records from SSA pertaining to any 
disability adjudication, to include any 
administrative decisions and any evidence 
relied upon in rendering the decision(s).  
If any of the above records are not 
available, that fact should be 
specifically noted in the claims folder.  
If records sought are not obtained, the 
RO should provide proper notification in 
compliance with 38 C.F.R. § 3.159(e)(1).

3.  Contact the veteran and ask him to 
provide specific information as to the 
nature of his claimed inservice 
stressors, including more details (names, 
approximate dates, places, unit 
assignments, etc.).  The letter must 
inform the veteran that his service 
personnel records indicate that he was in 
Vietnam from July 1969 to July 1970.  The 
letter must also indicate that he must 
estimate the date (within a three month 
period) in which any alleged stressor has 
occurred.

4.  After completion of the above, the RO 
must review the claims file and prepare a 
summary of the claimed stressor(s) and 
the veteran's inservice activities 
(including unit(s) of assignment) based 
on review of all pertinent documents.  At 
present, the veteran has sufficiently 
alleged that his base camp was attacked 
(mortar fire, rocket fire and infantry) 
between mid-December 1969 through mid-
March 1970.  This summary, and all 
supporting documents regarding the 
veteran's claimed stressor(s), must be 
sent to JSRRC, who must indicate whether 
there is documentary support showing any 
claimed stressor occurred.  In any event, 
JSRRC must be asked to provide copies of 
any available documentation describing 
the activities of the unit(s) to which 
the veteran was assigned in Vietnam, 
e.g., Unit Histories/Operational 
Reports/Lessons Learned.  The Board notes 
that the veteran's tour of duty in 
Vietnam was from July 1969 to July 1970, 
and he was assigned to A Battery, 3rd 
Battalion, 16th Artillery during this 
time.  JSRRC must be asked to identify 
the agency or department that could 
provide any information it cannot 
provide.  Follow-up inquiries must be 
conducted accordingly.  Associate all 
documents with the claims file.  

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then arrange 
for the veteran to be afforded the 
appropriate VA examination to determine 
the diagnoses of all psychiatric 
disorders that are present.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
must be accomplished.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  If a diagnosis of PTSD is made, 
the examiner must specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  If any 
other psychiatric diagnosis is made, the 
examiner must state whether any such 
disorder is related to the veteran's 
active duty service.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

7.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any left ear hearing loss 
found.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed left ear hearing loss is 
related to the veteran's active duty 
service, to include as due to any noise 
exposure due to his military occupation 
specialty in artillery.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

8.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

9.  Thereafter, the RO must review the 
veteran's claims remaining on appeal.  If 
any claim remains denied, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


